COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 SOCORRO MORENO,                                 §
                                                                 No. 08-09-00144-CV
                   Appellant,                    §
                                                                   Appeal from the
 v.                                              §
                                                                 327th District Court
 MARIA CASTILLO,                                 §
                                                               of El Paso County, Texas
                   Appellee.                     §
                                                                   (TC#2008-1949)
                                                 §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s Motion to Dismiss Restricted Appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellant represents to the Court that all matters in controversy in the

underlying lawsuit have been settled and dismissal will not prevent any party from seeking relief to

which it would otherwise be entitled. Appellant’s motion complies with the requirements of Rule

42.1(a)(1). We have considered the cause on the motion and conclude that the motion should be

granted. We dismiss the appeal. Costs are taxed against the Appellant. See TEX .R.APP .P. 42.1(d).



                                              GUADALUPE RIVERA, Justice

July 22, 2009

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating